ALTENBERND, Judge.
Sherredelle Jones appeals his conviction and sentence for attempted first-degree murder, attempted second-degree murder, and shooting into a vehicle. We find no reversible error in the proceedings leading to his conviction and therefore affirm.
During the pendency of this appeal, however, Jones filed documents with this court claiming that the only African-American juror on his jury worked for the state attorney and was the aunt of one of the victims in this case. Apparently, Mr. Jones maintains that these facts were not disclosed during jury selection. The allegations in his letter were not made under oath. Our record does not contain a transcript of jury selection, and we are unable to determine the accuracy of any of Mr. Jones’ allegations.
Prior to the submission of any briefing, Mr. Jones filed a motion to relinquish jurisdiction to the trial court. This court relinquished jurisdiction to the trial court, *1062anticipating that it would conduct an evi-dentiary hearing to determine whether Mr. Jones’ allegations were true. This court’s order provided little instruction to the trial court, and the trial court concluded that it was only permitted to deny Mr. Jones’ motion as an untimely motion for new trial. After the entry of that order, the State attempted to file an affidavit with this court from a juror who stated under oath that she was the juror described in Mr. Jones’ letter. In her affidavit, she denied his allegations, stating that she was a school teacher, was unrelated to any victim, and had no knowledge of the case prior to trial. This court denied the State’s request to supplement our record with evidence outside the trial court record.
We conclude that the most sensible procedure at this point is to affirm the judgment and sentence without prejudice to Mr. Jones’ right to file a timely motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850 alleging under oath the facts contained in his letter.
Affirmed.
THREADGILL, A.C.J., and STRINGER, J., Concur.